281 S.W.3d 361 (2009)
Joseph PETERS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69294.
Missouri Court of Appeals, Western District.
April 28, 2009.
Laura G. Martin, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Karen L. Kramer, Jefferson City, MO, for respondent.
Before DIV I: LISA WHITE HARDWICK, Presiding Judge, JOSEPH M. ELLIS, Judge, and THOMAS H. NEWTON, Chief Judge.
Prior report: 186 S.W.3d 774.

ORDER
PER CURIAM.
Joseph Peters appeals the denial of his Rule 29.15 motion without an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment. Rule 84.16(b).